Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0151771 (Weast et al.) (hereinafter “Weast”) in view of U.S. Patent No. 7,433,614 (Suzuki) (hereinafter “Suzuki”).
Regarding claim 1, Figs. 1-5 of Weast show a sheet conveyance apparatus (500) comprising: 
a conveyance path (including 112 in Fig. 1) for a sheet (110); 
a conveyance unit (504 in Fig. 5) that conveys the sheet on the conveyance path (including 112); 
a sensor unit (100 in Fig. 1) that performs a first operation for detecting a front end (122) of the sheet (110) and a second operation that involves detecting different amounts of light based upon the type of sheet (110), and outputs signals indicating results of the first operation and the second operation; and 
a controller (108) that receives the signals from the sensor unit (100) and detects the front end (122) and the detected different amounts of light based upon the type of the sheet, and causes the sensor unit (100) to perform the second operation (operation that involves detecting different amounts of light based upon the type of sheet (110)) at a timing (after detection of the leading edge) that is based on detection of the front end (122) of the sheet (110) in the first operation.  See, e.g., numbered paragraph [0025] of Weast.  Weast teaches most of the limitations of claim 1 including disclosure in numbered paragraph [0025] that explains different amounts of reflected light are received by element 106 depending upon the type of sheet fed by the Weast apparatus, but Weast does not explicitly teach that the second operation detects the type of the sheet, as claimed.
Suzuki teaches that it is well-known in the art to provide a sheet conveyance apparatus (Figs 1 and 3) with a sensor unit (Figs. 3-4) that performs a first operation for detecting a sheet (6) and also a second operation (transmitting light to sheet 6 and then detecting reflected light from the sheet) for detecting the type (color) of sheet.  See, e.g., Figs. 9 and 11 of Suzuki.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Weast apparatus with a sensor unit that performs the second operation, for the purpose of detecting the type (color) of sheet, as taught by Suzuki. 

Regarding claim 2, providing the Weast apparatus with a sensor unit that performs the second operation according to the teachings of Suzuki, results in a sensor unit (100 of Weast) including: 
a light receiver (106 of Weast); and 
a transmission light source (104 of Weast) that emits light through the conveyance path (including 112 of Weast) of the sheet (110 of Weast) to the light receiver (106 of Weast), and the controller (208 of Weast) can detect the front end and the type of the sheet based on a signal from the light receiver (106 of Weast).
Regarding claim 3, Figs. 1-5 of Weast show that the controller (108) detects the front end of the sheet based on a signal from the light receiver (106) for detecting light from the transmission light source (104).
Regarding claim 4, Fig. 2 of Weast shows that the controller (108) controls the sensor unit (100) such that an amount of light from the transmission light source (104) is less in the first operation (operation up to time 222 in Fig. 2) than in the second operation (operation to the right of time 222 in Fig. 2).  See, e.g., signal strength of signal 206, in which at some point between time 228 and time 230 in Fig. 2, the amount of light is less than the amount of light, e.g., at time 222.    
Regarding claim 5, providing the Weast apparatus with a sensor unit that performs the second operation according to the teachings of Suzuki, results in a sensor unit that includes: 
a light receiver (106 in Weast); and 
a reflection light source (104 in Weast) that emits light in a direction in which the light is reflected by the sheet (110 in Weast) on the conveyance path (including 112 in Weast), and the controller (108 in Weast) detects the front end (122 in Weast) and the type (color) of the sheet based on a signal from the light receiver (106 in Weast), according to the teachings of Suzuki.
Regarding claim 6, Figs. 1-5 of Weast show that the controller (108 in Weast) detects the front end (122) of the sheet (110) based on a signal from the light receiver (106) for detecting light from the reflection light source (104).  See, e.g., Fig. 3A of Weast.
Regarding claim 7, Figs. 1-5 of Weast show that the controller (108) controls the sensor unit (100) such that an amount of light from the reflection light source (104) is less in the first operation than in the second operation.  Figure 2 shows that at least some times (e.g., time 218) during the first operation (operation up to time 222) the amount of light from the reflection light source 104 is zero, but the light from the reflection light source 104 is greater than zero during at least some times (e.g., time 224) during the second operation (operation after time 222).
Regarding claim 8, providing the Weast apparatus with a sensor unit that performs the second operation according to the teachings of Suzuki, results in a sensor unit that further includes a transmission light source (102 in Weast) that emits light through the conveyance path (including 112 in Weast) of the sheet to the light receiver (106 in Weast), and 
the controller (108 in Weast) causes the sensor unit (100 in Weast) to emit light sequentially from the reflection light source (104 in Weast) and the transmission light source (102 in Weast) one at a time in the first operation.
Regarding claim 9, providing the Weast apparatus with a sensor unit that performs the second operation according to the teachings of Suzuki, results in the controller (108 in Weast) utilizing the signal output in a first time period (left size of Fig. 2 to time 222 of Weast) from the light receiver (106 in Weast) for detecting the front end (122 of Weast) of the sheet (110 of Weast), and utilizes the signal output in a second time period (from time 222 to right side of Fig. 2 of Weast) longer than the first time period from the light receiver (106 of Weast) for detecting the type of the sheet.
Regarding claim 15, Figs. 1-2 of Suzuki show that a conveyance path (path from 4a up to element 20 and over to element 16) includes a first portion (portion from 4a up to element 20) and a second portion (portion from 20 over to element 16) that is located downstream from the first portion (portion from 4a up to element 20), and an angle at which a sheet (6) is conveyed is different between the first portion (portion from 4a up to element 20) and the second portion (portion from 20 over to element 16).
Regarding claim 16, as best understood, providing the Weast apparatus with a sensor unit that performs the second operation according to the teachings of Suzuki, results in an apparatus that operates such that after detection of the front end (122 in Weast) of the sheet (110 in Weast) by the first operation, the controller (108 in Weast) determines a timing at which an impact by contact of the front end (122 in Weast) of the sheet (110 in Weast) with the conveyance path (including 112 in Weast) is expected to converge as the timing at which the second operation is performed.
Regarding claim 17, as best understood, Figs. 1-5 of Weath show that the controller (108 in Weath) utilizes a prescribed time period (e.g. zero) as a length of a time period from detection of the front end (122 in Weath) of the sheet (110 in Weath) by the first operation to the second timing at which the impact by the contact of the front end (122 in Weath) of the sheet (110 in Weath) with the conveyance path (including 112 in Weath) is expected to converge.
Regarding claim 18, Figs. 1-4 of Suzuki show that after detection of the front end of the sheet (6) by the first operation, a controller (41 in Fig. 4) causes the sensor unit (Figs. 3-4) to perform the second operation until the sheet (6) reaches a nip portion of a roller (20) in a conveyance unit (conveyance rollers from 4a up to 16 in Fig. 1).
Regarding claim 19, Figs. 1-2 of Suzuki show that the roller (20) is a resist roller.  See also column 4, line 29 of Suzuki.
Regarding claim 20, as best understood, Fig. 1 of Suzuki shows a plurality of cassettes (4a-4d) connected to different positions on a conveyance path (path from cassettes up to element 20 and then over to element 16), wherein a conveyance unit (conveyance rollers from 4a up to 16 in Fig. 1) introduces a sheet from each of the cassettes (4a, 4b, 4c, or 4d) into the conveyance path (path from cassettes up to element 20 and then over to element 16), and depending on which one of the cassettes (4a, 4b, 4c or 4d) from which the conveyance unit (conveyance rollers from 4a up to 16 in Fig. 1) introduces the sheet (6), a controller (41 in Fig. 4) determines a time period from introduction of the sheet (6) into the conveyance path (path from cassettes up to element 20 and then over to element 16) to start of the first operation.
Regarding claim 21, Figs. 1-5 of Weast teach a non-transitory recording medium storing a program executed by a processor of a computer, the program, when executed by the processor, causing the computer to: 
by a sensor unit (including 100), perform a first operation for detecting a front end (122) of a sheet (110);
detect the front end (122) of the sheet (110) based on a signal from the sensor unit (including 100); 
by the sensor unit (including 100), perform a second operation (detected different amounts of light based upon the type of the sheet) at a timing that is based on detection of the front end (122) of the sheet (110) in the first operation.  See, e.g., numbered paragraph [0025] of Weast.  Weast teaches most of the limitations of claim 21 including disclosure in numbered paragraph [0025] that explains different amounts of reflected light are received by element 106 depending upon the type of sheet fed by the Weast apparatus, but Weast does not explicitly teach that the second operation detects the type of the sheet, as claimed.
Suzuki teaches that it is well-known in the art to provide a sheet conveyance apparatus (Figs 1 and 3) with a sensor unit (Figs. 3-4) that performs a first operation for detecting a sheet (6) and also a second operation (transmitting light to sheet 6 and then detecting reflected light from the sheet) for detecting the type (color) of sheet.  See, e.g., Figs. 9 and 11 of Suzuki.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Weast apparatus with a sensor unit that performs the second operation, for the purpose of detecting the type (color) of sheet, as taught by Suzuki. 



Allowable Subject Matter
3.	Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653